        Case 3:18-cv-30143-MGM Document 52 Filed 05/11/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
____________________________________
                                           )
GRACIE WHITE f/k/a                         )
GRACIE DORNEUS,                            )
   Individually and on behalf of a class   )          C.A. No. 3:18-CV-30143-MGM
   of persons similarly situated,          )
                                           )
         Plaintiff,                        )
                                           )
v.                                         )
                                           )
ALLY FINANCIAL INC.,                       )
                                           )
         Defendant.                        )
___________________________________ )

                 PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

       The Plaintiff, Gracie White, moves the Court pursuant to Fed. R. Civ. P. 23 to certify a

class of consumers. In support thereof, Plaintiff submits the accompanying memorandum of law.

       WHEREFORE, the Plaintiff requests that this Court enter an Order:

          1. Certifying the following class pursuant to Fed. R. Civ. P. 23:

                  •   all Massachusetts consumers to whom Ally sent a notice substantially
                      similar to the form notice attached as Exhibit A after the repossession of
                      their vehicle on or after July 16, 2014, except for individuals whose
                      vehicle sales contracts contain choice-of-law provisions selecting the law
                      of a state other than Massachusetts.

          2. Appointing the Plaintiff as the class representative and her counsel as Class
             Counsel;

          3. Authorizing the issuance of notice to Class Members; and

          4. Granting any other relief the Court deems just.




                                                1
         Case 3:18-cv-30143-MGM Document 52 Filed 05/11/20 Page 2 of 3




                                                    Respectfully submitted,

                                                    GRACIE WHITE,
                                                    By her attorneys,

                                                    /s/ Raven Moeslinger
                                                    Raven Moeslinger (BBO# 687956)
                                                    Nicholas F. Ortiz (BBO# 655135)
                                                    Law Office of Nicholas F. Ortiz, P.C.
                                                    50 Congress Street, Suite 540
                                                    Boston, MA 02110
                                                    (617) 338-9400
                                                    rm@mass-legal.com
                                                    nfo@mass-legal.com

                                                    Elizabeth Ryan (BBO No. 549632)
                                                    John Roddy (BBO No. 424240)
                                                    Bailey & Glasser LLP
                                                    176 Federal Street, 5th Floor
                                                    Boston, MA 02110
                                                    (617) 439-6730 (phone)
                                                    (617) 951-3954 (fax)
                                                    eryan@baileyglasser.com
                                                    jroddy@baileyglasser.com

Dated: May 11, 2020


                            LOCAL RULE 7.1 CERTIFICATION

       I, certify that, pursuant to Local Rule 7.1(a)(2), counsel for the Plaintiff conferred with
Defendant’s counsel and attempted in good faith to resolve or narrow the issues presented in this
motion.

                                                     /s/ Raven Moeslinger
                                                     _____________________
                                                     Raven Moeslinger




                                                2
         Case 3:18-cv-30143-MGM Document 52 Filed 05/11/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Raven Moeslinger, hereby certify that today I caused to be served the within on counsel
for the defendant via ECF service.

                                                    /s/ Raven Moeslinger




                                                3
